May 14,       2015



Mr.       Abel    Acosta,        Clerk,
Texas       Court     of    C^^irrn.rial       Appeals
PoO.       Box    12308
Austin,          Texas     78711




TIES      WRIT TTO.      16,370-02



Cear       Mr.    Acosta;


This       letter     Is    to    inquire        about    tlie   disposition     of my 11.07 pending in
the       Court,    It     has   been      over    the    time    linr't- in   which       the       Court   ?bateci

the matter,           and    a   decision         should    have    been    rendered        already.         There
fore,       I    would     like you to provide me                 with    information           as    to whether the
the       Court    has i-endered           a    decision on my writ,           because          T haven't received
any       information        from my           attorney,    Mr.    John    Tatum,     on    the matter. •
I    am    thanking you          in   advance       for    your kind       services        on    this very       important
matter.




                                                                                Sincerely,



                                                                                Mr.    Will          Simmons    #599857
                                                                                E s t e11e       Unit
                                                                                264    FM       3478
                                                                                Huntsville,             Texas    77 3 20




                                                                                    MAY 18 r"